Exhibit 10.2

NEITHER THESE SECURITIES NOR THE SECURITIES FOR WHICH THESE SECURITIES ARE
EXCHANGEABLE HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
BORROWER.

Wheeling-Pittsburgh Steel Corporation

FORM OF

SENIOR UNSECURED EXCHANGEABLE PROMISSORY NOTE

May 8, 2007

[$            ]                                         
                                        
                                                                     Wheeling,
West Virginia

FOR VALUE RECEIVED, Wheeling-Pittsburgh Steel Corporation, a Delaware
corporation (“Borrower”), hereby unconditionally promises to pay to the order
of                                                                 or any
transferee of this Note (the “Holder”), in lawful money of the United States of
America, the principal sum of $            , together with interest thereon,
payable on the dates and in the manner set forth below.

This Note is one of $23.0 million in aggregate principal amount of Senior
Unsecured Convertible Promissory Notes (each a “Note” and collectively the
“Notes”) issued pursuant to the Note Purchase Agreement of even date herewith
among the Borrower and the original purchasers of the Notes (the “Purchase
Agreement”), and is subject to the provisions set forth therein. Certain
capitalized terms used herein are defined in Section 14 below.

1. Principal. The principal amount of this Note shall mature and be due and
payable on November 15, 2008 (the “Maturity Date”), unless otherwise paid or
exchanged under the terms that follow.

2. Interest. Interest shall accrue on the unpaid principal amount of this Note
on a daily basis from the Original Issue Date until the date of payment (or
exchange) at the Applicable Interest Rate per annum, calculated on the basis of
a 360-day year; provided, however, that during the continuance of an Event of
Default, notwithstanding anything else to the contrary contained in this Note,
interest on the unpaid principal amount of this Note and, to the extent
permitted by applicable law, on any accrued and unpaid interest shall accrue at
the rate of two percent (2%) per annum in addition to the Applicable Interest
Rate then in effect.

Accrued interest shall be payable in cash, quarterly in arrears on
July 1, October 1, January 1 and April 1 of each year, beginning July 1, 2007
(each an “Interest Payment Date”) except that, if any such date is not a Trading
Day, the Interest Payment Date shall be the next succeeding Trading Day. In
connection with an adjustment to the Applicable Interest Rate from and after the
Reset Date, in which interest shall have been recalculated back to the Original
Issue Date, such additional interest shall be due and payable on and as of the
Reset Date.

3. Place, Manner and Application of Payments. All amounts payable hereunder
shall be payable to the Holder in immediately available funds at its address set
forth below or such other address as the Holder specifies to Borrower in
writing. All payments on this Note shall be applied first to accrued interest,
and thereafter to the



--------------------------------------------------------------------------------

outstanding principal balance hereof. The principal amount under this Note may
not be pre-paid without the prior written consent of the Holder prior to the
Reset Date.

4. No Security. This Note is an unsecured obligation of the Borrower and no
collateral accompanies the obligations hereunder.

5. Exchange. The Holder of this Note shall have the following rights with
respect to exchange of this Note for shares of common stock, $0.01 par value per
share, of New Esmark (the “Common Stock”):

(a) Automatic Exchange prior to the Reset Date. Notwithstanding anything herein
to the contrary but subject to the final sentence of this Section 5(a), upon the
occurrence of the Esmark Transaction prior to the Reset Date, without any action
on the part of the Holder hereof, immediately after the consummation of the
Esmark Merger Transaction, all of the outstanding principal and accrued but
unpaid interest under this Note shall immediately be exchanged pursuant to this
Section 5(a) for the number of shares of Common Stock obtained by dividing such
outstanding principal and interest by $20.

(b) No Exchange if no Esmark Transaction. Notwithstanding anything to the
contrary in this Note, if the Esmark Transaction is not consummated prior to the
Reset Date or the Esmark Merger Agreement is terminated, there shall be no
exchange of this Note for shares of Common Stock.

(c) Procedures with respect to exchange. Not less than ten (10) Trading Days
prior to the anticipated occurrence of the Esmark Merger, Borrower shall deliver
to the Holder a notice (the “Esmark Merger Notice”), setting forth Borrower’s
calculation of the number of Conversion Shares issuable to the Holder (including
interest to be exchanged calculated through such Exchange Date) in connection
with the Esmark Merger. Required Holders may waive on behalf of all holders of
Notes such period by which the Esmark Merger Notice must be delivered prior to
the Esmark Merger. The calculations and entries set forth in the Esmark Merger
Notice shall control in the absence of manifest or mathematical error.

(i) The “Exchange Date,” for an exchange under Section 5(a) above, shall be the
same date and immediately after the consummation of the Esmark Merger. As of the
applicable Exchange Date and at such time as the exchange has been effected as
required by this Note, this Note shall be cancelled, shall no longer accrue
interest hereunder and shall be deemed of no further force or effect (other than
with respect to the Holder’s rights to receive Conversion Shares in accordance
with Section 5(d), and the Holder’s rights with respect to a default by Borrower
under this Note as set forth in Section 14).

(d) Delivery of Conversion Shares, Adjustments.

(i) Delivery of Conversion Shares. Not later than five Trading Days after the
Exchange Date (the “Note Delivery Date”), the Holder shall deliver this Note to
Borrower (or its successor) for cancellation and not later than three Trading
Days after the Note Delivery Date, Borrower (or its successor) shall deliver to
the Holder, or to such nominee as the Borrower shall be directed thereby, a
certificate representing the number of Conversion Shares being issued upon the
exchange of this Note (a “New Certificate”).

(ii) Surrender of Notes. Surrender of this Note shall be made by sending it to
the Borrower by overnight mail and the date of surrender shall be deemed to be
the day on which this Note is placed in overnight mail by the Holder. By
accepting this Note, the Holder agrees to take all reasonable actions required
by it to surrender this Note in accordance with the Note’s terms upon any
exchange hereunder. Borrower agrees that upon an exchange of this Note for
capital stock of New Esmark the Holder shall be the beneficial owner of such
shares of capital stock (and/or other securities if the shares are linked or
coupled with other securities), as of the Exchange Date with respect to rights
provided to holders of such securities under New Esmark’s certificate of
incorporation and by-laws (or other governing documents), as then in effect.

 

2



--------------------------------------------------------------------------------

(iii) Adjustments on Amendment of Esmark Merger Agreement. In the event that
after the date hereof, the Esmark Merger Agreement is amended to change the
consideration to be received by holders of Parent Common Stock thereunder, then
the Holder shall have the right thereafter to receive, upon exchange of this
Note pursuant to Section 5(a), the number of shares of Common Stock or other
consideration received by holders of Parent Common Stock in the Esmark Merger as
though the Note had been converted into Parent Company Common Stock immediately
prior to the Esmark Merger in a number of shares equal to all of the outstanding
principal and accrued but unpaid interest under this Note divided by $20 (the
“Parent Equivalent Conversion Shares”). In case Parent shall, after the date of
such an amendment to the Esmark Merger Agreement, (i) subdivide or split its
outstanding shares of Parent Common Stock into a greater number of shares or
issue additional shares of Parent Common Stock for no consideration as a stock
dividend, (ii) combine its outstanding shares of Parent Common Stock into a
smaller number of shares of Parent Common Stock, or (iii) issue any shares of
its capital stock in a reclassification of the Parent Common Stock, then the
number of Parent Equivalent Conversion Shares deemed receivable upon exchange of
this Note pursuant to the preceding sentence shall be adjusted so that the
Holder shall be deemed to receive the kind and number of Parent Equivalent
Conversion Shares or other securities of Parent which it would have been deemed
to receive as though this Note been exchanged for Parent Common Stock in advance
thereof.

(iv) If Parent, at any time while the Notes are outstanding and convertible
pursuant to Section 5(a), shall distribute to all holders of Parent Common Stock
evidences of its indebtedness, assets or rights or warrants to subscribe for or
purchase any security, then in each such case the Holder hereof shall be
entitled, upon exchange of this Note pursuant to its terms, to receive such
portion of such assets, evidence of indebtedness, rights or warrants so
distributed as the Holder would have been entitled to receive if this Note had
been exchanged pursuant to Section 5(a) (but into Parent Common Stock and
without regard for the requirement that the Esmark Transaction occur) as of the
date of distribution of such indebtedness, assets or rights or warrants. In
either case the adjustments shall be described in a statement provided to the
Holder of the portion of assets or evidences of indebtedness so distributed or
such subscription rights applicable to one share of Parent Common Stock. Such
adjustment shall be made whenever any such distribution is made and shall become
effective as of the record dates with respect to such distribution (or the date
of distribution, if there shall be no record date).

(v) For the avoidance of doubt, and without limiting the foregoing provisions,
the intent of the foregoing provisions is to provide that the Holder shall have
the right to receive, upon exchange of this Note pursuant to Section 5(a),
(1) (x) the number of shares of Common Stock or other consideration that is
received in the Esmark Merger with respect to a single share of Parent Company
Common Stock as of the date hereof (including after giving effect to any
subdivision, stock split, stock dividend, combination or conversion of any such
share) multiplied by (y) the outstanding principal and accrued but unpaid
interest under this Note divided by (z) $20, plus (2) an amount equal to any
distributions to the holder of such share of Parent Company Common Stock after
the date hereof so that the Holder shall receive the same consideration after
the Esmark Merger upon exchange of this Note as the holders of Parent’s Senior
Subordinated Unsecured Convertible Promissory Notes issued March 16, 2007 (the
“March Notes”) receive in the Esmark Merger upon conversion of such notes.

6. Repurchase at the Option of the Holder Upon a Change of Control.

(a) If the Esmark Merger does not occur by the Reset Date and there is a Change
of Control thereafter, this Note shall be repurchased in whole by the Borrower,
at the option of the Holder, at a repurchase price (the “Repurchase Price”)
equal to the outstanding principal and accrued but unpaid interest under this
Note up to but not including the date of repurchase plus the Make-Whole Amount.

(b) If a Change of Control occurs and the Holder elects to have this Note
repurchased pursuant to this Section 6, it shall notify the Borrower in writing
of such election at least 30 days (60 days in the case of a Change of Control
that is not a Change of Control Transaction) before the Holder requests that
this Note be repurchased (the “Repurchase Date”). The Holder shall deliver to
the Borrower this Note no later than the close of business on the business day
preceding the Repurchase Date. On the Repurchase Date, the Borrower shall pay
the

 

3



--------------------------------------------------------------------------------

Repurchase Price to the Holder and all interest on this Note shall cease.
Borrower shall provide written notice of a Change of Control to the Holder
within five business days of such Change of Control.

7. Redemption at the Option of the Borrower.

(a) If the Esmark Merger does not occur by the Reset Date, this Note shall be
redeemable in whole, or in part, at any time at the option of the Borrower at a
redemption price (the “Redemption Price”) equal to the outstanding principal and
accrued but unpaid interest under this Note up to but not including the date of
redemption (the “Redemption Date”) plus the Make-Whole Amount.

(b) If the Borrower elects to redeem this Note pursuant to this Section 7, it
shall notify the Holder in writing of such election together with the Redemption
Date, the principal amount of this Note to be redeemed and the Redemption Price.
Such notice shall be given at least 10 but not more than 30 days before the
Redemption Date. The Holder shall deliver to the Borrower this Note no later
than the close of business on the business date preceding the Redemption Date.
On the Redemption Date, the Borrower shall pay the Redemption Price to the
Holder and interest shall cease for such portion of this Note that is redeemed.
If less than all of this Note is to be redeemed by the Borrower, the Borrower
shall issue a replacement note for the remaining portion of this Note to the
Holder.

8. Default and Remedies. (a) Any of the following events shall constitute an
“Event of Default”:

(i) Borrower’s failure to pay any principal or accrued interest evidenced by any
Note, or any Make-Whole Amount payable with respect to any Note, when due in
accordance with the terms of such Note;

(ii) Borrower’s failure to deliver a New Certificate in accordance with the
requirements of Section 5(d)(i);

(iii) Borrower’s failure to comply with any other covenant or obligation arising
under the Notes or the Purchase Agreement or in any other document executed or
delivered in connection therewith (including the accuracy in all material
respects of the representations and warranties made by the Borrower, New Esmark
or Parent therein) that, if curable, is not cured or waived within 20 days after
the occurrence of such failure; provided, however, that if the failure to comply
with any such other covenant or obligation cannot by its nature be cured within
the 20-day period or cannot, after diligent attempts by Borrower, be cured
within such 20-day period, and such default is likely to be cured within a
reasonable time, then Borrower shall have an additional reasonable period (which
shall not in any case exceed an additional 10 days) to attempt to cure such
default, and within such reasonable time period the failure to cure such default
shall not be deemed an Event of Default;

(iv) Default under the terms of any other indebtedness of Borrower or any
subsidiary of Borrower that is not cured or waived within any grace period
applicable thereto;

(v) New Esmark shall fail to have reserved and maintained a sufficient number of
authorized shares of Common Stock to issue upon exchange of all outstanding
Notes;

(vi) the Parent Common Stock shall fail to be listed or quoted for trading on
any Trading Market for more than 10 consecutive Trading Days; or

(vii) The occurrence of any Bankruptcy Event.

If an Event of Default shall occur and be continuing, at the written election of
the Holder, the aggregate principal amount of this Note (together with all
accrued interest thereon and all other amounts payable in connection therewith)
shall become immediately due and payable (except in the case of an Event of
Default described in clause (vii), whereupon such acceleration of amounts due
shall be effective without any further action on the part of the Holder), plus,
with respect to any such acceleration that occurs after the Reset

 

4



--------------------------------------------------------------------------------

Date, the Make-Whole Amount (which shall be payable as liquidated damages, and
not as a penalty) shall also be due and payable if the Make-Whole Amount is not
otherwise payable pursuant to the terms hereof.

(b) If New Esmark shall fail to issue and the Borrower shall fail to deliver
pursuant to Section 5(d) a New Certificate to the Holder for the number of
shares of Common Stock to which the Holder is entitled upon the exchange of this
Note, and if after the date on which such shares were required to be delivered
pursuant to Section 5(d) but prior to delivery of such shares of Common Stock,
the Holder purchases (in an open market transaction or otherwise) a number of
shares of Common Stock equal to the number of shares subject to the conversion
in order to deliver same in satisfaction of a sale by the Holder of the number
of shares of Common Stock issuable upon such exchange that the Holder
anticipated receiving from the Borrower (a “Buy-In”), then the Borrower shall,
within three (3) business days after the Holder’s request and provision of trade
confirmations, pay cash to the Holder in an amount equal to the Holder’s total
purchase price (including brokerage commissions and other out-of-pocket
expenses, if any) for the shares of Common Stock so purchased (the “Buy-In
Price”), at which point the Borrower’s obligation to deliver such New
Certificate (and to issue such Common Stock) shall terminate.

9. Reserved.

10. Cumulative Rights. In addition to the rights provided under Section 8, the
Holder of this Note shall also have any other rights that such Holder may have
been afforded under any contract or agreement at any time, and any other rights
that such Holder may have pursuant to applicable law. No delay on the part of
the Holder in the exercise of any power or right under this Note or under any
other instrument executed pursuant hereto shall operate as a waiver thereof, nor
shall a single or partial exercise of any power or right preclude other or
further exercise thereof or the exercise of any other power or right.

11. Waivers. Borrower waives presentment, demand for payment, notice of
dishonor, protest and notice of protest with respect to this Note.

12. Attorneys’ Fees and Costs. If there is an Event of Default, the Holder shall
be entitled to receive and Borrower agrees to pay all costs of collection
incurred by the Holder, including without limitation, reasonable attorney’s fees
for consultation and suit.

13. Treatment of Notes. Each Note issued pursuant to the Purchase Agreement or
subsequently issued in replacement thereof shall rank pari passu with each other
Note as to the payment of principal and interest. Further, this Note and any
note subsequently issued in replacement hereof shall rank pari passu or senior
as to the payment of principal and interest with all present and future
indebtedness of the Borrower other than indebtedness of the Borrower that is
secured with any collateral thereof. The Holder agrees that any payments to the
Holders of Notes, whether principal, interest or otherwise on account of such
Notes (other than payments arising in connection with Events of Default that are
not applicable to all Holders or payments made under Section 12), shall be made
pro rata among holders of the Notes based upon the aggregate unpaid principal
amount of the Notes.

14. Certain Definitions. For purposes of this Note, the following terms shall
have the indicated meanings:

“Applicable Interest Rate” means (a) prior to the Reset Date, six percent
(6.0%) per annum, and (b) commencing as of the Reset Date, fourteen percent
(14.0%) per annum retroactively applied to the Original Issue Date.

“Bankruptcy Event” means any of the following events: (a) Parent, Borrower or
any Significant Subsidiary (as such term is defined in Rule 1.02(s) of
Regulation S-X of the Securities and Exchange Commission) thereof commences a
case or other proceeding under any bankruptcy, reorganization, arrangement,
adjustment of debt, relief of debtors, dissolution, insolvency or liquidation or
similar law of any jurisdiction relating to Parent, Borrower or any Significant
Subsidiary thereof; (b) there is commenced against Parent, Borrower or any
Significant Subsidiary thereof any such case or proceeding that is not dismissed
within 60 days after commencement; (c) Parent, Borrower or any Significant
Subsidiary thereof is adjudicated insolvent or bankrupt or any order of relief
or other order approving any such case or

 

5



--------------------------------------------------------------------------------

proceeding is entered; (d) Parent, Borrower or any Significant Subsidiary
thereof suffers any appointment of any custodian or the like for it or any
substantial part of its property that is not discharged or stayed within 60
days; (e) Parent, Borrower or any Significant Subsidiary thereof makes a general
assignment for the benefit of creditors; (f) Parent, Borrower or any Significant
Subsidiary thereof calls a meeting of its creditors with a view to arranging a
composition, adjustment or restructuring of its debts; or (g) Parent, Borrower
or any Significant Subsidiary thereof, by any act or failure to act, expressly
indicates its consent to, approval of or acquiescence in any of the foregoing or
takes any corporate or other action for the purpose of effecting any of the
foregoing.

“Change of Control” means (i) a Change of Control Transaction, other than the
Esmark Merger or (ii) the resignation by James Bouchard from the Borrower’s
Board of Directors.

“Change of Control Transaction” means (i) any sale, lease, exchange or other
transfer (in one transaction or a series of related transactions) of all or
substantially all of the assets of Parent (including, for the avoidance of
doubt, the sale of all or substantially all of the assets of Parent’s
subsidiaries in the aggregate) to any person or group of related persons (as
defined in Section 13(d) of the Securities Exchange Act of 1934, as amended (the
“1934 Act”, (ii) the approval by the holders of Parent’s capital stock of any
plan or proposal to effect the liquidation, dissolution or winding up of Parent,
(iii) any person or group of related persons shall become the beneficial owner
(as defined in Rule 13d-3 under the 1934 Act) of securities representing more
than 50% of the aggregate voting power of all classes of the voting securities
of Parent or (iv) the consolidation, merger or other business combination of
Parent with or into another person (other than (A) a consolidation, merger or
other business combination in which holders of Parent’s voting power immediately
prior to the transaction continue after the transaction to hold, directly or
indirectly, a majority of the combined voting power of the surviving entity or
entities entitled to vote generally for the election of a majority of the
members of the board of directors (or their equivalent if other than a
corporation) of such entity or entities, or (B) pursuant to a migratory merger
effected solely for the purpose of changing the jurisdiction of incorporation of
Parent).

“Comparable Treasury Issue” means the United States Treasury security selected
by the Reference Treasury Dealer that would be utilized, at the time of
selection and in accordance with customary financial practice, in pricing new
issues of corporate debt securities of comparable maturity to the remaining term
of the applicable Notes.

“Comparable Treasury Price” means, with respect to any Repurchase Date or
Redemption Date, (i) the average of the bid and asked prices for the Comparable
Treasury Issue (expressed in each case as a percentage of its principal amount)
on the third business day preceding that Repurchase Date or Redemption Date, as
set forth in the daily statistical release designated H.15 (519) (or any
successor release) published by the Federal Reserve Bank of New York and
designated “Composite 3:30 p.m. Quotations for U.S. Government Securities” or
(ii) if such release (or any successor release) is not published or does not
contain such prices on such business day, (A) the average of the Reference
Treasury Dealer Quotations for that Repurchase Date or Redemption Date, after
excluding the highest and lowest of such Reference Treasury Dealer Quotations,
or (B) if the Reference Treasury Dealer obtains fewer than four such Reference
Treasury Dealer Quotations, the average of all such Quotations.

“Conversion Shares” means, collectively, the shares of Common Stock into which
the Notes are exchangeable in accordance with the terms hereof.

“Esmark Merger Agreement” means the Agreement and Plan of Merger and
Combination, dated as of March 16, 2007, among New Esmark, Parent, Esmark
Incorporated and the other parties thereto, as such may be amended from time to
time, or any similar or successor agreement involving Parent and Esmark
Incorporated.

“Esmark Merger” means the merger of Parent into a subsidiary of New Esmark
pursuant to the Esmark Merger Agreement, or any similar or successor transaction
involving Parent and Esmark Incorporated.

 

6



--------------------------------------------------------------------------------

“Esmark Transaction” means the transactions contemplated by the Esmark Merger
Agreement or any similar or successor transaction involving the Borrower and
Esmark Incorporated.

“Make-Whole Amount” shall mean the sum of the present values of the Remaining
Scheduled Payments discounted to the date of redemption on a quarterly basis
(calculated on the basis of a 360-day year comprised of twelve 30-day months) at
the Treasury Rate plus 25 basis points.

“New Esmark” means Clayton Acquisition Corporation, a Delaware corporation.

“Original Issue Date” shall mean May 8, 2007.

“Parent” means Wheeling-Pittsburgh Corporation, a Delaware corporation.

“Parent Common Stock” means common stock, $0.01 par value, of Parent.

“Reference Treasury Dealer” means JP Morgan Securities, Inc. and its successors
provided, however, that if the foregoing shall cease to be a primary U.S.
Government securities dealer in New York City (a “Primary Treasury Dealer”), the
Borrower shall substitute therefore another nationally recognized investment
banking firm that is a Primary Treasury Dealer.

“Reference Treasury Dealer Quotation” means, with respect to the Reference
Treasury Dealer and any Repurchase Date or Redemption Date, the average, as
determined by the Reference Treasury Dealer, of the bid and asked prices for the
Comparable Treasury Issue (expressed in each case as a percentage of its
principal amount) quoted in writing to the Reference Treasury Dealer by such
Reference Treasury Dealer at 3:30 p.m., New York City time, on the third
business day preceding that Repurchase Date or Redemption Date.

“Remaining Scheduled Payments” means, with respect to each Note to be redeemed,
the remaining scheduled payments of the principal thereof and interest thereon
that would be due after the related Repurchase Date or Redemption Date but for
such repurchase or redemption, provided, however, that, if that Repurchase Date
or Redemption Date is not an interest payment date with respect to such Note,
the amount of the next succeeding scheduled interest payment thereon will be
reduced by the amount of interest accrued thereon to that Repurchase Date or
Redemption Date.

“Required Holders” means Holders of Notes constituting not less than 75% of the
aggregate principal amount under all Notes then outstanding.

“Reset Date” means January 1, 2008, subject to possible postponement as provided
in Section 22 below.

“Trading Day” shall mean any day during which the Trading Market shall be open
for business.

“Trading Market” means the following markets or exchanges on which the Parent
Common Stock is listed or quoted for trading on the date in question: the
American Stock Exchange, the New York Stock Exchange, the Nasdaq Capital Market,
the Nasdaq Global Market, the Nasdaq Global Select Market or the OTC Bulletin
Board.

“Treasury Rate” means, with respect to any Repurchase Date or Redemption Date,
the rate per annum equal to the semi-annual or quarterly equivalent yield to
maturity, as applicable (computed as of the third business day immediately
preceding that Repurchase Date or Redemption Date), of the Comparable Treasury
Issue, assuming a price for the Comparable Treasury Issue (expressed as a
percentage of its principal amount) equal to the Comparable Treasury Price for
that Repurchase Date or Redemption Date.

15. Amendment. No amendment or other modification of this Note shall be
effective unless such amendment or modification is in writing and signed by
Borrower and the Holder; provided, however, that (x) any

 

7



--------------------------------------------------------------------------------

such amendment or modification signed by Borrower and the Holder shall be
binding on all future holders of this Note, and (y) any such amendment or
modification that (i) accelerates any scheduled payment or required prepayment
date or accelerates the maturity date of this Note, (ii) increases the principal
or interest rate or any premium on this Note, or (iv) amends the provisions of
Section 13 or this Section 15 shall require the prior consent of the Required
Holders.

16. Governing Law. This Note shall be governed by and construed in accordance
with the laws of the State of Delaware, excluding conflict of law principles
that would cause the application of laws of any other jurisdiction.

17. Usury. All agreements between Borrower and the Holder, whether now existing
or hereafter arising and whether written or oral, are expressly limited so that
in no contingency or event whatsoever, whether by acceleration of the maturity
of this Note or otherwise, shall the amount paid, or agreed to be paid, to the
Holder for the use, forbearance or detention of the money to be loaned hereunder
or otherwise, exceed the maximum amount permissible under applicable law. If,
from any circumstances whatsoever, fulfillment of any provision of this Note, at
the time performance of such provision shall be due, shall involve transcending
the limit of validity prescribed by law, then ipso facto, the obligation to be
fulfilled shall be reduced to the limit of such validity, and if from any such
circumstances the Holder shall ever receive anything of value as interest or
deemed interest by applicable law under this Note an amount that would exceed
the highest lawful rate, such amount that would be excessive interest shall be
applied to the reduction of the principal amount owing under this Note or on
account of any other indebtedness of Borrower to the Holder relating to this
Note, and not to the payment of interest, or if such excessive interest exceeds
the unpaid balance of principal of this Note, such excess shall be refunded to
Borrower. In determining whether or not the interest paid or payable with
respect to any indebtedness of Borrower to the Holder, under any specific
contingency, exceeds the highest lawful rate, Borrower and the Holder shall, to
the maximum extent permitted by applicable law, (i) characterize any
non-principal payment as an expense, fee or premium rather than as interest,
(ii) amortize, prorate, allocate and spread the total amount of interest
throughout the full term of such indebtedness so that the actual rate of
interest on account of such indebtedness is uniform throughout the term thereof,
and/or (iii) allocate interest between portions of such indebtedness, to the end
that no such portion shall bear interest at a rate greater than that permitted
by law. The terms and provisions of this Section shall control and supersede
every other conflicting provision of all agreements between Borrower and the
Holder.

18. Notices. All notices and other communications (including payment) hereunder
shall be in writing or by telecopy, and shall be deemed to have been duly made
when delivered in person or sent by telecopy, same day or overnight courier, or
72 hours after having been deposited in the United States first class or
registered or certified mail return receipt requested, postage prepaid. Notices
shall be sent:

If to the initial Holder:

 

        

Attention:                                                                  

Facsimile:                                                                  

If to Borrower:

Wheeling-Pittsburgh Steel Corporation

1134 Market Street

Wheeling, WV 26003

Attention: Chief Financial Officer

Facsimile: (304) 234-2261

19. Successors and Assigns. Borrower shall not assign or delegate its
obligations hereunder without the prior written consent of the Required Holders.
The Holder may assign its rights hereunder to any Affiliate (as that term is
defined in the Securities Act) or to any other person, subject in either case to
applicable securities laws. The provisions of this Note shall be binding upon
and shall inure to the benefit of any successors or assigns;

 

8



--------------------------------------------------------------------------------

provided, however, that any successor to Borrower shall (i) be deemed to have
assumed all of the obligations of Borrower under this Note and the Purchase
Agreement, and (ii) to issue to the Holder a new note of such successor entity
evidenced by a written instrument substantially similar in form and substance to
this Note, including, without limitation, having a principal amount and interest
rate equal to the principal amounts and the interest rates of this Note and
having similar ranking to this Note, and satisfactory to the Required Holders
(any such approval not to be unreasonably withheld or delayed).

20. Severability. In the event any one or more of the provisions contained in
this Note shall for any reason be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
any other provision hereof, and this Note shall be construed as if such invalid,
illegal or unenforceable provision had never been contained herein.

21. Business Days. If any payment of principal or interest on this Note shall
become due on a Saturday, Sunday, or a public holiday under the laws of the
State of West Virginia, such payment shall be made on the next succeeding
business day and such extension of time shall be included in computing interest
in connection with such payment.

22. Postponement of Reset Date. If there shall have occurred, or there is
expected to occur, an Esmark Registration Delay (as defined below), the Borrower
shall provide written notice of such Esmark Registration Delay to the Holders no
later than December 1, 2007, and the parties hereby agree that they shall
mutually and reasonably discuss an appropriate postponement of the Reset Date to
a date upon which the Esmark Transaction is reasonably expected to occur;
provided, that any such postponement shall require, and may be effected with,
the written consent of the Required Holders (and shall not require the
Borrower’s consent), which shall not be unreasonably withheld. Notwithstanding
the foregoing, in the event that the Reset Date as defined under the March Notes
is postponed pursuant to the terms of the March Notes, then the Reset Date
hereunder shall automatically be postponed until the Reset Date as postponed in
accordance with the terms of the March Notes, provided, that no postponement
(either pursuant to this sentence or the preceding sentence) shall extend the
Reset Date to a date later than March 1, 2008. An “Esmark Registration Delay”
shall mean that: (a) the Esmark Transaction has not occurred by January 1, 2008;
(b) the Borrower and Esmark Incorporated have delivered written notice to the
Holders of the Notes attesting the continued effectiveness of an agreement or
agreements, the consummation of which pursuant to its or their terms, would
result in consummation of the Esmark Transaction; (c) the Borrower has provided
written assurance, reasonably satisfactory to the Holders, that it has not
received any inquiries or proposals relating to, or entered into any
negotiations with respect to, and that there has otherwise been no proposal made
to the Borrower or its stockholders, by public announcement, written
communication or otherwise, for a Change of Control Transaction other than the
Esmark Transaction; and (d) the sole reason that the Esmark Transaction shall
not have been consummated by January 1, 2008, pursuant to its terms, is the
failure of any registration statement relating to the Esmark Transaction to have
become effective, in each case where (i) the Borrower is not reasonably able to
obtain the effectiveness of the registration statement in sufficient time to
permit the consummation of the Esmark Transaction prior to January 1, 2008, and
(ii) the failure of the registration statement to become effective is not the
result of any act or failure to act by Parent or the Borrower.

[Signature Page Follows]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Note numbered
            on and as of the date first above written.

 

WHEELING-PITTSBURGH STEEL CORPORATION By:     Name:   Michael P. DiClemente
Title:   Vice President and Treasurer